DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “the density varies continuously across the first layer” in the application as filed.  See MPEP 2163.04(I).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
3.  The filter media of claim 1, wherein the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 12% of the maximum density.

The numerical range of a change in density that is “less than 12% of the maximum density” includes a change of 0%.  This appears to contradict claim 1 which says:
“wherein the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is greater than 0% and less than 20% of the maximum density”

Claim 10 recites:
10.  The filter media of claim 1, wherein the change in density between the bottom surface to a dimensional thickness of 0.35 from the bottom surface is less than 15% of the maximum density.

The numerical range of a change in density that is “less than 15% of the maximum density” includes a change of 0%.  This appears to contradict claim 1 which says:
“wherein the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is greater than 0% and less than 20% of the maximum density”

Claim 17 recites:
17.  The filter media of claim 1, wherein the density changes with thickness following a two-step density curve from the bottom surface to the top surface.

Claim 17 is indefinite because it is unclear which density is referenced by “the density.”  Note that the filter media of claim 1 comprises several elements that each have a density, such as a “first layer” and a “second layer.”  For the purpose of examination, “the density” refers to the density of the first layer. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites:
9.  The filter media of claim 1, wherein the change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is less than 15% of the maximum density.

The numerical range of a change in density that is “less than 15% of the maximum density” includes a change of 0%.  This broadens the scope of claim 1 which requires that the “change in density between the bottom surface to a dimensional thickness of 0.25 from the bottom surface is greater than 0%.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3–11, 14, 15, 17–21 and 23–26 are rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al., US 2011/0259813 A1, alone, or in view of Seo et al., US 2017/0225110 A1.
Regarding claim 1, Wertz discloses a filter media 10, which reads on the claimed “filter media.” See Wertz Fig. 2, [0020].
The filter media 10 comprises a first layer 20, which reads on the “first layer.”  The first layer 20 comprises synthetic fibers.  See Wertz [0033], [0034], [0046], [0047].
The first layer 20 has a bottom surface, which is the top of tight phase 22, and a top surface, which is the bottom of open phase 24, and a thickness that extends from the bottom surface to the top surface.  See Wertz Fig. 2, [0020].  
The tight phase 22 reads on the “first region.”  See Wertz Fig. 2, [0020].  The tight phase 22 comprises a blend of a third plurality of fibers and a fourth plurality of fibers.  Id. at [0041].  This blend reads on the “first blend of fibers.”  
The open phase 24 reads on the “second region.”  See Wertz Fig. 2, [0020].  The open phase 24 comprises a blend of a first plurality of fibers and a second plurality of fibers.  Id. at [0029].  This blend reads on the “second blend of fibers.”  The blend of fibers in the open phase 24 differs from the blend of fibers in the tight phase 22, at least because the first, second, third and fourth pluralities of fibers can differ from one another.  Id. at [0043].
The fibers of the tight phase 22 (the “first region”) intermingle with fibers from the open phase 24 (the “second region”) at an interface between the two phases.  See Wertz [0069].  The interface reads on the “transition region.”
The first layer 20 has a density that changes, because the tight phase 22 has a greater basis weight compared to the open phase 24.  See Wertz [0051].  Note that density can be determined by dividing basis weight by thickness.  The density of the tight phase 22 is the “maximum density.”  The density of the open phase 24 is the “minimum density.”  
The density decreases non-linearly with thickness from the top of the tight phase 22 (the “bottom surface”) to the bottom of the open phase 24 (the “top surface”), because there is a step change in basis weight moving from the tight phase 24 to the open phase 22.  See Wertz [0051].  Note that there is a step change in basis weight because the weight ratio of the open and tight phases can be, for instance 10:90.  Id.
The first layer 20 is a composite wet laid layer, because it is prepared in a continuous wet laid process.  See Wertz [0069].
The filter media 10 further comprises a second layer 30 comprising nanofibers, which is directly adjacent to the top of the tight phase 22 (the “bottom surface of the first layer”).  See Wertz Fig. 2, [0020].

    PNG
    media_image1.png
    647
    900
    media_image1.png
    Greyscale


Wertz differs from claim 1, because it is silent as to the thickness of the tight and open phases 22, 24.  Therefore, the reference fails to provide enough information to the change in density between the top of the tight phase 22 (the “bottom surface”) to the various dimensional thicknesses being within the claimed ranges.
But it would have been obvious for the tight phase 22 and the open phase 24 to have the same thickness, because this is illustrated in Fig. 2.  Also, Seo discloses a two-layer nonwoven material that is used as a pre-filter, which has a density gradient between the two layers.  See Seo [0028].  The two layers have the same thickness.  Id. at [0029].  Therefore, it also would have been obvious for the tight phase 22 and open phase 24 of Wertz to have the same thickness, because this is a conventional configuration for multi-layered filter media having a density gradient.
With this interpretation:
The distance from the top of the tight phase 22 (the “bottom surface”) to 0.25 from the top of the tight phase 22 includes exclusively the tight phase 22.  
The distance between a dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.75 from the top of the tight phase 22 includes both the interface between the tight and open phases 22, 24 (the “transition region”) and the open phase 24.  
The distance between a dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) to 0.65 from the top of the tight phase 24 includes both the interface and the open phase 24.  
As such, the change in density between the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.25 from the top of the tight phase 22 will be about 0% of the density of the tight phase 22 (the “maximum density”).  This is because to a dimensional thickness of 0.25 from the top of the tight phase 22 is within the tight phase 22, and the basis weight of the tight phase does not substantially change.  The numerical value of 0% is close enough to the claimed range of “greater than 0% and less than 20%” to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  Note that there is no evidence from the specification that a change in density of 0% would perform substantially differently than a change slightly above 0%.  This is because the specification says that the change is “less than 20% of the maximum density” while “[o]ther ranges are possible.  See Spec. filed Feb. 22, 2017 (“Spec.”) p. 5, ll. 17–30.  Note also that there would be expected to be some, slight natural variation in the density of the of the tight phase 22, due to imperfections in the manufacturing process.
Also, the change in density between a dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.75 from the top of the tight phase 22 would be about 0%.  This is because the region from 0.5 to 0.75 includes the open phase 24, which has a substantially constant basis weight.  See Wertz [0051].  Note that the claim does not require that the change in density across the entire distance of 0.5 to 0.75 is less than 20%.  Therefore, because some of this distance includes the open phase 24, and the open phase 24 has a substantially constant basis weight, a change in density across this distance is about 0%.  The numerical value of 0% is within the claimed range of “less than 20%.”   
Additionally, a density between a dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.65, includes the density of the interface (the “transition region”).  See Wertz [0069].  While the reference is silent as to the basis weight of the interface, the interface is a combination of the tight and open phases 22, 24.  Id.  Therefore, the basis weight will be an average of the two phases 22, 24.  The basis weight ratio of the open and tight phases ranges from 10:90 to 90:10.  Id. at [0051].  Therefore, the density of the interface will have a numerical range that overlaps with the claimed range of between 50% and 80% of the density of the tight phase 22 (the “maximum density”).
Regarding claim 3, when the tight phase 22 and open phase 24 have the same thickness—the change in density between the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.35 from the top of the tight phase 22 will be about 0% of the density of the tight phase 22 (the “maximum density”).  This is because to a dimensional thickness of 0.35 from the top of the tight phase 22 is within the tight phase 22, and the basis weight of the tight phase does not substantially change.  The numerical value of 0% is within the claimed range of less than 12% of the maximum density.
Regarding claim 4, a density between a dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.75, includes the density of the interface (the “transition region”).  See Wertz [0069].  While the reference is silent as to the basis weight of the interface, the interface is a combination of the tight and open phases 22, 24.  Id.  Therefore, the basis weight will be an average of the two phases 22, 24.  The basis weight ratio of the open and tight phases ranges from 10:90 to 90:10.  Id. at [0051].  Therefore, the density of the interface will have a numerical range that overlaps with the claimed range of between 65% and 75% of the density of the tight phase 22 (the “maximum density”).
Regarding claim 5, Wertz teaches that the weight percent of the synthetic fibers in the first layer 20 can comprise 100% of the total weight of fibers in the first layer 20.  This is because the first, second, third and fourth pluralities of fibers can be manufactured from synthetic materials.  See Wertz [0033], [0034], [0046], [0047].
Note also that the bleached softwood fibers in Wertz are “synthetic fibers” because the disclosure says “the synthetic fibers may comprise modified cellulosic fibers.”  See Spec. p. 10, ll. 25–26.  
Regarding claim 6, Wertz teaches the weight of the synthetic fibers in the filter media 10 can comprise 100% of the total weight of fibers in the filter media 10. This is because the first layer 20 can comprise 100% of the total weight of fibers in the first layer 20, as explained above.  And the second layer 30 comprises synthetic fibers.  See Wertz [0083].
Regarding claim 7, Wertz teaches that the weight percent of the synthetic fibers in the first layer 20 can comprise 100% of the total weight of fibers in the first layer 20.  This is because the first, second, third and fourth pluralities of fibers can be manufactured from synthetic materials.  See Wertz [0033], [0034], [0046], [0047].
Regarding claim 8, Wertz teaches the weight of the synthetic fibers in the filter media 10 can comprise 100% of the total weight of fibers in the filter media 10. This is because the first layer 20 can comprise 100% of the total weight of fibers in the first layer 20, as explained above.  And the second layer 30 comprises synthetic fibers.  See Wertz [0083].
Regarding claim 9, Wertz, as modified, teaches that the change in density between the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.25 from the top of the tight phase 22 will be about 0% of the density of the tight phase 22 (the “maximum density”), as explained in the rejection of claim 1 above.  The numerical value of 0% is within the claimed range of “less than 15% of the maximum density.”
Regarding claim 10, when the tight phase 22 and open phase 24 have the same thickness—the change in density between the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.35 from the top of the tight phase 22 will be about 0% of the density of the tight phase 22 (the “maximum density”).  This is because to a dimensional thickness of 0.35 from the top of the tight phase 22 is within the tight phase 22, and the basis weight of the tight phase does not substantially change.  The numerical value of 0% is within the claimed range of less than 15% of the maximum density.
Regarding claim 11, Wertz, when modified, teaches that the change in density between a dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) to a dimensional thickness of 0.75 from the top of the tight phase 22 would be about 0%.  This is because the region from 0.5 to 0.75 includes the open phase 24, which has a substantially constant basis weight.  See Wertz [0051].  Note that the claim does not require that the change in density across the entire distance of 0.5 to 0.75 is less than 15%.  Therefore, because some of this distance includes the open phase 24, and the open phase 24 has a substantially constant basis weight, a change in density across this distance is about 0%.  The numerical value of 0% is within the claimed range of “less than 15%.”   
Regarding claim 14, the tight phase 22 of Wertz can be interpreted as the “second region” with the open phase 24 being the “first region.”  When the tight and open phases 22, 24 have the same thickness, the tight phase 22 extends from the top of the tight phase 22 (the “bottom surface”) to about 0.5 from the top of the tight phase 22.  This is within the claimed range of “at least a dimensional thickness of 0.25 from the bottom surface.”
 Regarding claim 15, the tight phase 22 of Wertz can be interpreted as the “second region” with the open phase 24 being the “first region.”  When the tight and open phases 22, 24 have the same thickness, the open phase 24 extends from 0.5 from the top of the tight phase 22 (the “bottom surface”) to 1.0 from the top surface of the tight phase 22.  This is within the claimed range of “at least a dimensional thickness of 0.5 from the bottom surface to at least a dimensional thickness of 0.75 from the bottom surface.”
Regarding claim 17, Wertz teaches that the density of the first layer 20 changes with thickness following a two-step density curve from the top of the tight phase 22 (the “bottom surface”) to the bottom of the open phase 24 (the “top surface”)—because there is a step change in basis weight moving from the tight phase 22 to the open phase 24.  See Wertz [0051].
Regarding claim 18, Wertz teaches that the first layer 20 is a pre-filter while the second layer 30 is a main filter, because the first layer 20 can be positioned upstream of the second layer 30.  See Wertz [0020].
Regarding claim 19, Wertz teaches that the first layer 20 has an initial dust capture efficiency of 70%.  See Wertz [0064].  This reads on “the first layer is configured to capture greater than 70% of the dust captured by the filter media following a dust holding capacity test.”  
Note also that the first layer 20 of Wertz is presumed to be capable of performing the function described in claim 19, because it has the same structure as the first layer as claimed.  See MPEP 2112.01(I) (“when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”). 
Regarding claim 20, Wertz teaches that the filter media 10 can comprise an intermedia layer 40 adjacent to the second layer 30.  See Wertz Fig. 3, [0022].  The intermediate layer 40 and the second layer 30 collectively read on the “second layer.”  In this situation, the second layer comprises multiple layers, because it comprises the intermediate layer 40 and second layer 30.
Regarding claim 21, Wertz teaches that the second layer 30 comprises a meltblown layer, because it can be made using a meltblowing technique.  See Wertz [0076].
Regarding claim 23, Wertz teaches that the filter media 10 can be incorporated into a filter element.  See Wertz [0148].  The filter element reads on the “hydraulic filter element.”  Note that the preamble limitation describing the filter element as “hydraulic” fails to patentably distinguish over the prior art.  This limitation describes the intended use rather than the structure of the claimed apparatus.  See MPEP 2111.02(II).
Regarding claim 24, the density will vary continuously across the first layer 20 in Wertz due to imperfections in the first layer produced in the manufacturing process.
Regarding claim 25, the density will vary non-monotonically between the dimensional thickness of 0.5 from the top of the tight phase 22 (the “bottom surface”) and the dimensional thickness of 0.75 from the top of the tight phase, due to imperfections in the first layer produced in the manufacturing process.
Regarding claim 26, the density of the tight phase 22 will vary at least somewhat due to due to imperfections in the tight phase 22 produced in the manufacturing process.  Therefore, the density of the top of the tight phase 22 (the “bottom surface”) could be greater than the density at a dimensional thickness of 0.25 from the top of the tight phase, depending on the imperfections.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wertz et al., US 2011/0259813 A1 in view of Walls et al., US 2011/0174158 A1, and optionally in view of Seo et al., US 2017/0225110 A1.
Regarding claim 16, the tight phase 22 of Wertz can be interpreted as the “second region” with the open phase 24 being the “first region.”  
With this interpretation, Wertz is silent as to the fibers in the tight phase 22 having an average fiber diameter that is less than an average diameter of fibers in the first region.
But the tight phase 22 (the “second region”) has a greater pressure drop compared to the open phase 24 (the “first region”).  See Wertz [0023].
Walls discloses that pressure drop and fiber radius (i.e., fiber diameter) are inversely related.  See Walls [0096].  Therefore, it would have been obvious for the fibers in the tight phase 22 to have smaller fibers than the fibers in the open phase 24, in order to produce the difference in pressure drop.
Response to Arguments
The Applicant argues that Wertz does not disclose the densities of the phases in the first layer 20, and does not disclose any particular density variation with the first layer 20.  See Applicant Rem. dated Sept. 19, 2022 (“Applicant Rem.”) 7–8.  The Examiner respectfully disagrees.  Wertz teaches that the open phase and tight phase have different basis weights, because a basis weight ratio of the open and tight phases can range from 10:90 to 90:10.  See Wertz [0051].  Basis weight is related to density, because basis weight divided by thickness provides the density for a filter material.  Therefore, while Wertz does not disclose the exact basis weight of the open and tight phases, it does teach that the density of the open phase is different from the density of the tight phase, which is enough to teach the limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776